 
Exhibit 10.3

[ex102001.jpg] AMERICAN FIRST
NATIONAL BANK

 
 


 
July 24th , 2013
 
Jonathan Carroll
 
Lazarus Energy LLC
 
801 Travis St., Suite 2100
 
Houston, TX 77002
 
Re: $10Million 90% Gty
 
USDA Ending of the Forbearance Agreement
 
Dear Mr. Carroll,
 
Attached please find a copy of the original USDA FIB Note and the Modified Note
Agreement on the subject USDA loan. This is a courtesy letter informing you the
ending of the forbearance period in August 12, 2013. Please resume payments on
the note in the amount of $75,310.35 as reflected on the Note Modified
Agreement. Payments on the note will be due on the first day of every month. The
payment set forth was based on the re-amortized amount when the note was
modified on June 1st, 2013. In addition, the payment reserve must be replenished
in accordance with the original FIB Note.
 
All other loan covenants on the original promissory note will remain the same
and active for the life and/or term of the subject note.
 
 
If you have further questions, please do not hesitate to phone me.
 
 
Regards,
 

 
/s/ ANALIZA DEL VALLE
 
AnaLiza del Valle
 
SVP/SBA Manage

 
Encl: FIB Promissory Note, Note Modification Agreement


9999 Bellaire Boulevard • Houston, Texas 77036 • Tel: 713-596-2888 • Fax:
713-596-2555
www.AFNB.com